Exhibit 10.6

Execution Version

FOURTH JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Amended and Restated Intercreditor
Agreement, dated as of January 31, 2013 (as supplemented by the First Joinder,
the Second Joinder and the Third Joinder referred to below, and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Second Lien Intercreditor Agreement”), among Wilmington Trust
Company, as Trustee and as Collateral Agent (the “Second Lien Trustee”) (as
Second-Priority Agent under the Second Lien Intercreditor Agreement for the
holders of the Notes), Wilmington Trust, National Association (as successor by
merger to Wilmington Trust FSB), as trustee for the holders of the notes (the
“1.5 Lien Notes”) issued under the 1.5 Lien Indenture (the “1.5 Lien Trustee”)
(as Senior-Priority Agent under the Second Lien Intercreditor Agreement for the
holders of the 1.5 Lien Notes), Wilmington Trust, National Association, as
trustee (the “6.625% First Lien Notes Trustee”) for the holders of the notes
(the “6.625% First Lien Notes”) issued under the First Lien Indenture and as
Senior-Priority Agent under the Second Lien Intercreditor Agreement for the
holders of the 6.625% First Lien Notes, Hexion LLC (“Holdings”), Hexion Inc.
(the “Company”) and each subsidiary of the Company party thereto, as such
intercreditor agreement was supplemented pursuant to (x) that certain Joinder
and Supplement to Intercreditor Agreement, dated as of March 28, 2013 (the
“First Joinder”), among JPMorgan Chase Bank, N.A. (the “ABL Credit Agreement
Agent”), as Senior-Priority Agent for the ABL Secured Parties (as defined in the
First Joinder), JPMorgan Chase Bank, N.A., as intercreditor agent (the
“Intercreditor Agent”), and the other parties thereto, (y) that certain Second
Joinder and Supplement to Intercreditor Agreement, dated as of April 15, 2015
(the “Second Joinder”), among Wilmington Trust, National Association, as trustee
(the “10.00% First Lien Notes Trustee”) for the holders of the New First Lien
Notes (as defined in the Second Joinder, the “10.00% First Lien Notes”), and the
other parties thereto, and (z) that certain Third Joinder and Supplement to
Intercreditor Agreement, dated as of the date hereof (the “Third Joinder”),
among Wilmington Trust, National Association, as trustee (the “New First Lien
Notes Trustee”) for the holders of the New First Lien Notes (as defined in the
Third Joinder, the “New First Lien Notes”), and the other parties thereto, and
(ii) the Second Secured Notes Indenture. Capitalized terms used but not defined
herein shall have the meanings assigned in the Second Lien Intercreditor
Agreement.

This Fourth Joinder and Supplement to the Second Lien Intercreditor Agreement
(this “Agreement”), dated as of February 8, 2017 (the “Effective Date”), by and
among (i) Wilmington Trust, National Association, as trustee (the “New 1.5 Lien
Notes Trustee”) pursuant to that certain Indenture, dated as of the date hereof,
among the Company, as issuer, the guarantors party thereto from time to time and
the New 1.5 Lien Notes Trustee (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “New 1.5 Lien
Indenture”), (ii) the Intercreditor Agent, (iii) the ABL Credit Agreement Agent
(as Senior-Priority Agent under the Second Lien Intercreditor Agreement for the
ABL Secured Parties), (iv) the Second Lien Trustee (as Second-Priority Agent
under the Second Lien Intercreditor Agreement for the holders of



--------------------------------------------------------------------------------

the Notes), (v) the 6.625% First Lien Notes Trustee (as Senior-Priority Agent
under the Second Lien Intercreditor Agreement for the holders of the 6.625%
First Lien Notes), (vi) the 10.00% First Lien Notes Trustee (as Senior-Priority
Agent under the Second Lien Intercreditor Agreement for the holders of the
10.00% First Lien Notes), (vii) the New First Lien Notes Trustee (as
Senior-Priority Agent under the Second Lien Intercreditor Agreement for the
holders of the New First Lien Notes), (viii) Holdings, (ix) the Company and
(x) each Subsidiary of the Company listed on Schedule I hereto, has been entered
into (A) to record the accession of the New 1.5 Lien Notes Trustee as an
additional Senior-Priority Agent under the Second Lien Intercreditor Agreement
on behalf of the holders of the 13.75% senior secured notes due 2022 (the “New
1.5 Lien Notes”) issued under the New 1.5 Lien Indenture, (B) with respect to
the Liens securing certain Obligations as set forth below, to confirm and
evidence that such Liens shall, for purposes of the Second Lien Intercreditor
Agreement, be equal and ratable with all Liens on the Common Collateral securing
any other Senior Lender Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New 1.5 Lien Notes Trustee, as trustee for the holders of the New 1.5
Lien Notes, agrees to become, with immediate effect, a party to and agrees to be
bound by the terms of the Second Lien Intercreditor Agreement as Senior-Priority
Agent for the holders of the New 1.5 Lien Notes, as if it had originally been
party to the Second Lien Intercreditor Agreement as Senior-Priority Agent for
the holders of the New 1.5 Lien Notes.

B. The New 1.5 Lien Indenture has been designated by the Company as being
included in the definition of “Credit Agreement” set forth in the Second Secured
Notes Indenture. The New 1.5 Lien Indenture, the New 1.5 Lien Notes, the
Security Documents (as defined in the New 1.5 Lien Indenture) (the “Security
Documents”) and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute “Senior Credit Documents” as
defined in the Second Secured Notes Indenture.

C. The Liens securing the Obligations under the New 1.5 Lien Notes, the New 1.5
Lien Indenture and any other document or agreement entered into pursuant thereto
granted pursuant to the Security Documents have been designated by the Company
as having been incurred pursuant to clause (8) of the definition of “Permitted
Liens” set forth in the Second Secured Notes Indenture. The Obligations under
the New 1.5 Lien Notes, the New 1.5 Lien Indenture and any other document or
agreement entered into pursuant thereto constitute First-Lien Indebtedness
(which First-Lien Indebtedness, for the avoidance of doubt, also constitutes
Future First-Lien Indebtedness) and Senior Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Second Lien

 

2



--------------------------------------------------------------------------------

Intercreditor Agreement and, subject to the terms of any other applicable
intercreditor agreement then in effect, shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement then in effect, the
Common Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, the Common Collateral upon the exercise
of remedies shall be applied by the Intercreditor Agent ratably to the Senior
Lender Claims and, with respect to each class of Senior Lender Claims, in such
order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred.

F. The New 1.5 Lien Notes Trustee confirms that its address for notices pursuant
to the Second Lien Intercreditor Agreement is as follows:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

G. Each party to this Agreement confirms the acceptance of the New 1.5 Lien
Notes Trustee, acting for the benefit of the holders of the New 1.5 Lien Notes,
as a Senior-Priority Agent for purposes of the Second Lien Intercreditor
Agreement.

H. Except as expressly provided herein, in the Second Lien Intercreditor
Agreement or in any Senior Lender Documents, the New 1.5 Lien Notes Trustee is
acting in the capacity of Senior-Priority Agent solely with respect to the
Senior Lender Claims owed to the New 1.5 Lien Notes Trustee and the holders of
the New 1.5 Lien Notes issued pursuant to the New 1.5 Lien Indenture. For the
avoidance of doubt, the provisions of Article 7 of the New 1.5 Lien Indenture
applicable to the New 1.5 Lien Notes Trustee thereunder shall also apply to the
New 1.5 Lien Notes Trustee acting under or in connection with the Second Lien
Intercreditor Agreement.

I. This Agreement and any claim, controversy or dispute arising under or related
to such Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A., as Intercreditor Agent By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as Senior-Priority Agent for the ABL Secured Parties

By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director

 

[Signature Page to Fourth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as New 1.5 Lien Notes Trustee, as
Senior-Priority Agent for holders of the New 1.5 Lien Notes By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for holders of the 6.625% First Lien Notes
By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for holders of the 10.00% First Lien Notes
By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for holders of the New First Lien Notes
By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President

WILMINGTON TRUST COMPANY,

as Second Lien Trustee, as Second-Priority Agent for holders of the Notes

By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President

 

[Signature Page to Fourth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

HEXION LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INVESTMENTS INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INTERNATIONAL INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION CI
HOLDING COMPANY (CHINA) LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HSC
CAPITAL CORPORATION By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

 

[Signature Page to Fourth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

LAWTER INTERNATIONAL INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer OILFIELD
TECHNOLOGY GROUP, INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer NL COOP
HOLDINGS LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

 

[Signature Page to Fourth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Hexion Investments Inc.

Hexion International Inc.

Hexion CI Holding Company (China) LLC

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC